 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   MARCIA LEE SCANLAN,                     )   Case No.: 5:17-cv-02201-FFM
                                             )
12               Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                             )   EQUAL ACCESS TO JUSTICE ACT
13         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
14   NANCY A. BERRYHILL, Acting              )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
15                                           )
                 Defendant                   )
16                                           )
                                             )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act Fees, Costs, and Expenses:
20         IT IS ORDERED that fees and expenses in the amount of $4,500.00 as
21   authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
22   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
23   DATE: May 22, 2019
24                                     /s/ Frederick F. Mumm s
                                   FREDERICK F. MUMM
25                            UNITED STATES MAGISTRATE JUDGE
26

                                             -1-
